Citation Nr: 1122893	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for head injury residuals.

3.  Entitlement to service connection for a chronic back disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for a left hand disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a left foot disability.

9.  Entitlement to service connection for an eye disability.

10.  Entitlement to service connection for a left ear disability.

11.  Entitlement to service connection for emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to February 1979.

These matters came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2004 and August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2009.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's claims were remanded in December 2009.  The claims file has been returned to the Board for further appellate adjudication.

The issue of individual unemployability (TDIU) has been raised by the record, in correspondence from the Veteran dated February 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On February 9, 2011, prior to the promulgation of a new decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to service connection for head injury residuals, a chronic back disability, bronchitis, a left hand disability, a neck disability, a left hip disability, a left foot disability, an eye disability, a left ear disability and emphysema was requested.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeals of entitlement to service connection for head injury residuals, a chronic back disability, bronchitis, a left hand disability, a neck disability, a left hip disability, a left foot disability, an eye disability, a left ear disability and emphysema by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  

In a Statement in Support of Claim dated in February 2011, the Veteran withdrew his appeals concerning entitlement to service connection for head injury residuals, a chronic back disability, bronchitis, a left hand disability, a neck disability, a left hip disability, a left foot disability, an eye disability, a left ear disability and emphysema and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for head injury residuals is dismissed.

Entitlement to service connection for a chronic back disability is dismissed.

Entitlement to service connection for bronchitis is dismissed.

Entitlement to service connection for a left hand disability is dismissed.

Entitlement to service connection for a neck disability is dismissed.

Entitlement to service connection for a left hip disability is dismissed.

Entitlement to service connection for a left foot disability is dismissed.

Entitlement to service connection for an eye disability is dismissed.

Entitlement to service connection for a left ear disability is dismissed.

Entitlement to service connection for emphysema is dismissed.


REMAND

The Veteran contends, in essence, that he has PTSD due to traumatic experiences in service, specifically personal assaults that occurred in the mess hall by officers while he was in basic training.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f) (2010).

The Board observes the regulations now provide that VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2010).  

While the Veteran was provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault, which he completed and returned in February 2010, a review of the record fails to show that he was properly advised that evidence from sources other than his service records may constitute credible supporting evidence of his personal assault stressor.  Thus, the Veteran was not provided sufficient notice as required by 38 C.F.R. § 3.304(f)(3).

Additionally, the Board notes that to date the RO/AMC has adjudicated and developed evidence for appellate review only for PTSD.  However, in a precedent case decided in the interim, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD is/are part and parcel of a service connection for PTSD claim (and that such matter(s) is/are before the Board until the Veteran indicates otherwise).  The record, in October 2006 treatment reports, reflects a psychiatric diagnosis of psychosis not otherwise specified.  As the RO has not developed or adjudicated the matter of service connection for such other psychiatric disability, as instructed in the prior remand.  Thus, the claim must again be remanded for such development and adjudication.

The Board's December 2009 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.    

Additionally, the Veteran submitted additional evidence in the form of a buddy statement concerning his PTSD stressor during February 2011 without a waiver of RO adjudication.  Such evidence purports to establish that the Veteran was assaulted while standing in the "chow line."  Again, this has not yet been reviewed by the RO.  The Board will thus defer consideration of this evidence at this time.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Regarding a psychiatric disability other than PTSD, the RO should send the Veteran proper VCAA-mandated notice as to a claim of service connection for such disability, and afford the Veteran and his representative the opportunity to respond.

2.  Obtain and associate with the claims file the Veteran's ongoing VA treatment records not already associated therewith.

3.  Next, if and only if an in-service stressor is deemed verified, the Veteran should be scheduled for a VA examination to determine if a diagnosis of PTSD is warranted based on the verified/corroborated stressor.  The Veteran's claims file should be made available to and reviewed by the examiner.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If PTSD is not established, the examiner should explain what criteria were not satisfied.  The examiner should also identify any other psychiatric diagnoses and, for each, state whether it is at least as likely as not due to active service, to include the assault referenced above. 

4.  The claim should then be re-adjudicated, to include the specific adjudication of any acquired psychiatric disorder other than PTSD indicated in the record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


